Citation Nr: 1536546	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  10-18 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1968. 

These matters come to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine. 

The Veteran initially requested a Board videoconference hearing but withdrew his request in August 2012. 

In November 2013, the Board denied the claim for entitlement to service connection for sleep apnea.  The Veteran appealed the Board decision to the Court of Appeals for Veterans Claims.  In July 2014 the Court vacated the Board decision with respect to this issue and remanded the claim for action consistent with a Joint Motion for Partial Remand.


REMAND

The Joint Motion for Partial Remand found that the Board had not properly considered an April 1981 VA neuropsychiatric report that noted insomnia, difficulty falling asleep, frequent sleep interruption, and early morning awakening.  That Joint Motion also noted that VA did not consider the Veteran's contention that sleep apnea had been present since service.

The Board finds that an examination is needed to determine whether it is at least as likely as not that any current sleep apnea is related to service and to consider the Veteran's contention and the April 1981 medical record.  38 C.F.R. § 3.159(c) (2015).  When VA provides an examination, VA must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a medical doctor examiner.  The examiner must review the claims file and should note that review in the report.  Any indicated tests should be conducted.  The examiner should discuss the significance of the April 1981 VA neuropsychiatric report that noted insomnia, difficulty falling asleep, frequent sleep interruption, and early morning awakening.  The examiner should consider the Veteran's contention that sleep apnea has been present since shortly after service.  After examination, interview, and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that sleep apnea is related to service or was present during service.  The examiner should provide the rationale for the opinion.

2.  Then, readjudicate the claims still on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


